UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission file number:000-53639 SAGE FUND LIMITED PARTNERSHIP Organized in Maryland IRS Employer Identification No.:52-1937296 c/o Steben & Company, Inc. 9711 Washingtonian Blvd., Suite 400 Gaithersburg, Maryland 20878 (240) 631-7600 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x PART I:FINANCIAL INFORMATION Item 1.Financial Statements Sage Fund Limited Partnership Statements of Financial Condition June 30, 2013 (Unaudited) and December 31, 2012 (Audited) June 30, December 31, Assets Equity in broker trading accounts Cash $ $ Net unrealized gain on open futures contracts Interest receivable Total equity in broker trading accounts Cash and cash equivalents Investments in securities, at fair value Certificates of deposit, at fair value General Partner 1% allocation receivable — Total assets $ $ Liabilities and Partners’ Capital (Net Asset Value) Liabilities Trading Advisor management fee payable $ $ Commissions and other trading fees payable on open contracts Cash Manager fees payable General Partner management fee payable General Partner 1% allocation payable — Selling Agent fees payable - General Partner Administrative expenses payable - General Partner Redemptions payable Total liabilities Partners’ Capital (Net Asset Value) Class A Interests – 13,967.8287 units and 17,855.8705 units outstanding at June 30, 2013 and December 31, 2012, respectively Total liabilities and partners' capital (net asset value) $ $ The accompanying notes are an integral part of these financial statements. 1 Sage Fund Limited Partnership Condensed Schedule of Investments June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) INVESTMENTS IN SECURITIES U.S. Treasury Securities Face Value Maturity Date Name Yield1 $ 7/31/13 U.S. Treasury Note % $ % 8/31/13 U.S. Treasury Note % % 9/30/13 U.S. Treasury Note % % 10/31/13 U.S. Treasury Note % % 11/15/13 U.S. Treasury Note % % 12/31/13 U.S. Treasury Note % % 12/31/13 U.S. Treasury Note % % 2/28/14 U.S. Treasury Note % % 3/31/14 U.S. Treasury Note % % 4/15/14 U.S. Treasury Note % % 4/30/14 U.S. Treasury Note % % 5/15/14 U.S. Treasury Note % % 5/31/14 U.S. Treasury Note % % 6/30/14 U.S. Treasury Note % % 7/15/14 U.S. Treasury Note % % 7/31/14 U.S. Treasury Note % % 8/31/14 U.S. Treasury Note % % 9/15/14 U.S. Treasury Note % % 10/31/14 U.S. Treasury Note % % 12/31/14 U.S. Treasury Note % % 1/31/15 U.S. Treasury Note % % Total U.S. Treasury securities (cost:$6,073,655) % U.S. Government Sponsored Enterprise Notes Face Value Maturity Date Name Yield1 $ 8/9/13 Federal National Mortgage Assoc. % % Total U.S. government sponsored enterprise notes (cost:$301,553) % U.S. Commercial Paper Face Value Maturity Date Name Yield1 Banks $ 8/16/13 UOB Funding LLC (US) % % Beverages 7/17/13 Bacardi Corporation % % Diversified Financial Services 7/31/13 River Fuel Funding Company #3, Inc. % % Energy 7/8/13 Motiva Enterprises LLC % % Total U.S. commercial paper (cost:$749,876) % The accompanying notes are an integral part of these financial statements. 2 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Foreign Commercial Paper Face Value Maturity Date Name Yield1 Banks $ 8/12/13 Bank of Tokyo-Mitsubishi UFJ, Ltd. % $ % 7/1/13 Oversea-Chinese Banking Corp. % % Total foreign commercial paper (cost: $349,761) % Total commercial paper (cost:$1,099,637) % U.S. Corporate Notes Face Value Maturity Date Name Yield1 Aerospace $ 12/2/13 United Technologies % % Automotive 7/31/15 Daimler Finance North America LLC % % Banks 1/30/14 Bank of America % % 4/1/14 Citigroup % % 4/1/16 Citigroup % % 2/7/14 Goldman Sachs % % 2/26/16 JPMorgan Chase & Co. % % 1/9/14 Morgan Stanley % % Biotechnology 12/1/14 Gilead Sciences, Inc. % % Computers 5/30/14 Hewlett-Packard Company % % 9/19/14 Hewlett-Packard Company % % Diversified Financial Services 5/8/14 American Honda Finance Corporation % % 1/8/16 General Electric Capital Corporation % % 6/5/14 PACCAR Financial Corp. % % 10/11/13 Toyota Motor Credit Corporation % % Insurance 3/20/15 American International Group, Inc. % % Manufacturing 10/9/15 General Electric Company % % Media 4/15/16 NBCUniversal Media, LLC % % 4/1/14 Time Warner Cable Inc. % % Retail 8/1/13 Walgreen % % Telecommunications 2/13/15 AT&T % % Total U.S. corporate notes (cost:$4,261,121) % The accompanying notes are an integral part of these financial statements. 3 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Foreign Corporate Notes Face Value Maturity Date Name Yield1 Automotive $ 4/14/14 Danske Bank % $ % 7/26/13 Toronto-Dominion Bank % % Energy 10/1/15 BP Capital Markets P.L.C. % % 5/20/16 Petrobras Global Finance B.V. % % Multi-national 8/1/13 International Finance Corporation % % Total foreign corporate notes (cost:$1,048,124) % Total corporate notes (cost:$5,309,243) % Total investments in securities (cost:$12,784,089) $ % CERTIFICATES OF DEPOSIT U.S. Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 7/26/13 BB&T % $ % 6/9/14 Credit Suisse Group AG (NY) % % 5/30/14 UBS AG (NY) % % Total U.S. certificates of deposit (cost:$650,000) % Foreign Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 10/22/13 Sumitomo Mitsui Bank % % Total foreign certificates of deposit (cost:$250,000) % Total certificates of deposit (cost:$900,000) $ % OPEN FUTURES CONTRACTS Long U.S. Futures Contracts Agricultural commodities $ ) )% Currencies ) )% Energy ) )% Equity indices ) )% Interest rate instruments % Metals2 ) )% Net unrealized loss on open long U.S. futures contracts ) )% The accompanying notes are an integral part of these financial statements. 4 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Short U.S. Futures Contracts Agricultural commodities2 $ % Currencies % Energy % Equity indices ) )% Interest rate instruments % Metals LME Nickle (34 contracts, Jul 2013 - Oct 2013) % LME Copper (22 contracts, Jul 2013 - Oct 2013) % Other2 % Net unrealized gain on open short U.S. futures contracts % Total U.S. futures contracts - net unrealized gain on open U.S. futures contracts % Long Foreign Futures Contracts Agricultural commodities ) )% Currencies % Energy % Equity indices ) )% Interest rate instruments % Metals ) )% Net unrealized loss on open long foreign futures contracts ) )% Short Foreign Futures Contracts Agricultural commodities % Currencies % Equity indices ) )% Interest rate instruments % Metals % Net unrealized gain on open short foreign futures contracts % Total foreign futures contracts - net unrealized gain on open foreign futures contracts % Net unrealized gain on open futures contracts $ % 1 Represents the annualized yield at date of purchase for discount securities, the stated coupon rate for coupon-bearing securities, or the stated interest rate for certificates of deposit. 2 No individual futures or forward currency contract position constituted one percent or greater of partners’ capital (net asset value).Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 5 Sage Fund Limited Partnership Condensed Schedule of Investments December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) INVESTMENTS IN SECURITIES U.S. Treasury Securities Face Value Maturity Date Name Yield1 $ 1/15/13 U.S. Treasury Note % $ % 2/28/13 U.S. Treasury Note % % 7/31/13 U.S. Treasury Note % % 9/30/13 U.S. Treasury Note % % 10/31/13 U.S. Treasury Note % % 11/15/13 U.S. Treasury Note % % 12/31/13 U.S. Treasury Note % % 12/31/13 U.S. Treasury Note % % Total U.S. Treasury securities (cost:$2,307,070) % U.S. Government Sponsored Enterprise Notes Face Value Maturity Date Name Yield1 $ 1/9/13 Federal Home Loan Mortgage Corp. % % 8/9/13 Federal National Mortgage Assoc. % % Total U.S. government sponsored enterprise notes (cost:$708,331) % U.S. Commercial Paper Face Value Maturity Date Name Yield1 Banks $ 2/19/13 HSBC USA Inc. % % 3/4/13 Standard Chartered Bank % % Diversified Financial Services 1/11/13 PACCAR Financial Corp. % % 1/31/13 River Fuel Funding Company #3, Inc. % % 1/22/13 UOB Funding LLC % % Energy 1/4/13 Motiva Enterprises LLC % % 1/2/13 NextEra Energy Capital Holdings, Inc. % % 1/14/13 ONEOK, Inc. % % Total U.S. commercial paper (cost:$1,554,421) % Foreign Commercial Paper Face Value Maturity Date Name Yield1 Diversified Financial Services $ 1/17/13 Toyota Credit Canada Inc. % % Energy 1/4/13 GDF Suez % % Household Products 4/8/13 Reckitt Benckiser Treasury Services PLC % % Total foreign commercial paper (cost: $697,876) % Total commercial paper (cost:$2,252,297) % The accompanying notes are an integral part of these financial statements. 6 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes Face Value Maturity Date Name Yield1 Aerospace $ 12/2/13 United Technologies Corporation % $ % Automotive 7/31/15 Daimler Finance North America LLC % % Banks 1/30/14 Bank of America % % 4/1/14 Citigroup Inc. % % 2/7/14 Goldman Sachs Group, Inc. % % 5/2/14 JPMorgan Chase & Co. % % 1/9/14 Morgan Stanley % % 5/1/13 Wachovia % % Beverages 7/14/14 Anheuser-Busch InBev Worldwide Inc. % % 8/15/13 Coca-Cola Enterprises, Inc. % % Biotechnology 12/1/14 Gilead Sciences, Inc. % % Computers 5/30/14 Hewlett-Packard Company % % 9/19/14 Hewlett-Packard Company % % Diversified Financial Services 5/8/14 American Honda Finance Corporation % % 8/11/15 American Honda Finance Corporation % % 5/24/13 BlackRock, Inc. % % 4/5/13 Caterpillar Financial Services Corp. % % 4/1/14 Caterpillar Financial Services Corp. % % 4/7/14 General Electric Capital Corporation % % 4/3/13 John Deere Capital Corporation % % 6/5/14 PACCAR Financial Corp. % % 10/11/13 Toyota Motor Credit Corporation % % 2/17/15 Toyota Motor Credit Corporation % % Energy 4/15/13 PSEG Power LLC % % Healthcare 3/1/14 Roche Holdings, Inc. % % Insurance 2/11/13 Berkshire Hathaway Inc. % % 4/15/13 Pacific Life Global Funding % % Manufacturing 6/21/13 Danaher Corporation % % 10/9/15 General Electric Company % % Media 12/1/14 The Walt Disney Company % % 12/1/15 The Walt Disney Company % % 7/1/13 Time Warner Cable Inc. % % The accompanying notes are an integral part of these financial statements. 7 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Pharmaceutical $ 11/6/15 AbbVie Inc. % $ % 2/12/15 Express Scripts Holding Company % % 3/1/13 McKesson Corporation % % Retail 7/18/14 Target % % 8/1/13 Walgreen % % Telecommunications 2/13/15 AT&T Inc. % % 3/14/14 Cisco Systems, Inc. % % 3/28/14 Verizon Communications Inc. % % Transportation 1/15/13 United Parcel Service, Inc. % % Total U.S. corporate notes (cost: $8,513,011) % Foreign Corporate Notes Face Value Maturity Date Name Yield1 Automotive $ 4/1/14 Volkswagen International Finance NV % % Banks 6/28/13 Bank of Montreal % % 4/14/14 Danske Bank A/S % % 1/18/13 HSBC Bank PLC % % 3/15/13 ING Bank N.V. % % 6/17/13 KfW Bankengruppe % % 2/4/13 Rabobank Nederland % % 7/26/13 Toronto-Dominion Bank % % Energy 3/25/13 Shell International Finance B.V. % % Multi-national 8/1/13 International Finance Corporation % % Pharmaceutical 3/28/13 Sanofi % % 3/28/14 Sanofi % % 3/17/15 Takeda Pharmaceutical Co Ltd % % 3/21/14 Teva Pharmaceutical Finance III BV % % Total foreign corporate notes (cost: $3,543,854) % Total corporate notes (cost: $12,056,865) % Total investments in securities (cost: $17,324,563) $ % The accompanying notes are an integral part of these financial statements. 8 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) CERTIFICATES OF DEPOSIT U.S. Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 2/11/13 Bank of Tokyo-Mitsubishi UFJ, Ltd. (NY) % $ % 7/26/13 BB&T % % 7/25/13 Credit Suisse (NY) % % 3/1/13 Mizuho Corporate Bank (NY) % % 2/8/13 Norinchukin Bank (NY) % % 3/1/13 PNC Bank % % Total U.S. certificates of deposit (cost: $1,399,630) % Foreign Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 10/22/13 Sumitomo Mitsui Bank % % Total foreign certificates of deposit (cost: $250,000) % Total certificates of deposit (cost: $1,649,630) $ % OPEN FUTURES CONTRACTS Long U.S. Futures Contracts Agricultural commodities $ ) )% Currencies ) )% Energy % Equity indices % Interest rate instruments % Metals % Net unrealized gain on open long U.S. futures contracts % Short U.S. Futures Contracts Agricultural commodities % Currencies % Energy ) )% Metals2 ) )% Net unrealized loss on open short U.S. futures contracts ) )% Total U.S. futures contracts - net unrealized loss on open U.S. futures contracts ) )% The accompanying notes are an integral part of these financial statements. 9 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital
